Citation Nr: 0312866	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-04 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture. 

2.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

3.  Entitlement to service connection for reactive 
depression, to include sleep problems, memory loss, 
nightmares, acute paranoia, mental blocks and stress, as due 
to an undiagnosed illness.

4.  Entitlement to service connection for generalized joint 
and muscle pain as due to an undiagnosed illness. 

5.  Entitlement to service connection for stomach pains as 
due to an undiagnosed illness.

6.  Entitlement to service connection for back pain, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for neurological 
problems as due to an undiagnosed illness.

8.  Entitlement to service connection for blackouts as due to 
an undiagnosed illness.

9.  Entitlement to service connection for respiratory 
problems as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1989 until May 
1990, and from December 1990 until May 1991.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
which denied the benefits sought on appeal.


REMAND

In both his notice of disagreement and his substantive 
appeal, the veteran clearly expressed his desire for a 
personal hearing before the RO and the Board, respectively.  
Significantly, in a statement dated in February 2003, the 
veteran's representative withdrew the veteran's request for a 
personal hearing before the Board.  However, with regard to a 
hearing before RO personnel, such a hearing was initially 
scheduled in June 1998, and the veteran received proper 
notification.  The veteran responded by stating that he was 
unable to attend on that date.  Another RO hearing was 
scheduled for August 1998.  In a letter dated in June 1998, 
the veteran inquired as to whether his hearing testimony 
could be obtained over the phone.  This is not construed by 
the Board as a withdrawal of his request for a RO hearing.  
The claims file does not contain a hearing transcript.  While 
the record reflects the veteran is currently incarcerated, 
there is no indication that the RO responded to his inquiry 
regarding a telephone hearing with RO personnel.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should respond to the 
veteran's request for a RO hearing by 
telephone.  If the receipt of sworn 
testimony by the RO by telephone is 
feasible, then the RO should schedule the 
veteran for such a hearing.  The RO 
should properly notify the veteran and 
his representative once a date and time 
has been established for the proceeding.  
If the veteran fails to report for such a 
telephone hearing, or if the receipt of 
sworn testimony by the RO by telephone is 
not feasible, or indicated otherwise by 
the veteran or his representative, the 
claims file must conclusively reflect 
that fact.  

If additional development of the evidence is accomplished, 
the RO should readjudicate the issue on appeal.  If any 
benefit sought is not granted, a Supplemental Statement of 
the Case must be issued, and the veteran and his 
representative afforded the appropriate opportunity to 
respond.  The case should be forwarded to the Board for 
appellate review, unless otherwise indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




